UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2010 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5571 75-1047710 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 RadioShack Circle, MS CF3-203, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3011 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 8.01.Other Events. On November 8, 2010, RadioShack Corporation issued a press release announcing its Board of Directors has declared an annual cash dividend of $0.25 per common share, payable on December 16, 2010, to shareholders of record on November 26, 2010. A copy of the press release is furnished herewith as Exhibit 99.1 attached to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Press Release, dated November 8, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RadioShack Corporation (Registrant) Date: November 8, 2010 /s/James F. Gooch James F. Gooch Executive Vice President - Chief Financial Officer (Principal Financial Officer) 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release, dated November 8, 2010. 4
